Title: Edmund Randolph’s Opinion on the Case of Gideon Henfield, 30 May 1793
From: Randolph, Edmund
To: Jefferson, Thomas


The Attorney general of the United States has the honor of submitting to the Secretary of State the following Opinion on the Case of Gideon Henfield, as represented by the Minister of France.
1. It may well be doubted, how far the Minister of France has a right to interfere. Henfield is a citizen of the United States; and it is unusual at least, that a foreign Power should interfere in a Question, whether as a citizen, a man has been guilty of a Crime? Nor can an authority be derived from Henfield being under the protection of the french Republic; because being still a citizen, he is amenable to the laws, which operate on citizens, and the very act, by which he is said to have been taken under such protection, is a violation of the sovereignty of the United States. If he be innocent, he will be safe in the hands of his countrymen: if guilty, the respect, due by one Nation, to the decrees of another, demands, that they be acquiesced in.
2. But Henfield is punishable; because treaties are the Supreme law of the land; and by treaties with three of the powers at war with France, it is stipulated, that there shall be a peace between their subjects, and the citizens of the United States.

3. He is indictable at the common Law; because his conduct comes within the description of disturbing the Peace of the United States.

Edm: RandolphMay 30. 1793.

